Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 1 of 26 PageID #: 1261




                  EXHIBIT A
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 2 of 26 PageID #: 1262




                                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF DELAWARE

             THOMSON REUTERS ENTERPRISE                      )
             CENTRE GMBH and WEST PUBLISHING                 )
             CORPORATION,                                    )
                                                             )
                                      Plaintiffs,            )
                                                             )
                     v.                                      )   C.A. No. 20-613 (LPS)
                                                             )
             ROSS INTELLIGENCE INC.,                         )
                                                             )
                                      Defendant.             )


                                DECLARATION OF CAROLYN BLANKENSHIP, ESQ.




                                                             1
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 3 of 26 PageID #: 1263




            I, Carolyn Blankenship, Esq., declare as follows:

                    1.      I am General Counsel, Innovation and Product for Thomson Reuters Corporation,

            a position I have held since October 2018. Prior to that, I served as Senior Vice President,

            Associate General Counsel, Intellectual Property for Thomson Reuters, a position I held for ten

            years beginning in October of 2008.

                    2.      I earned a Bachelor of Arts in Biology from Harvard University and a J.D. from

            Arizona State University College of Law. I am a member in good standing of the New York State

            Bar and am bound by its standards of professional responsibility.

                    3.      I understand that outside counsel for Thomson Reuters Enterprise Centre Gmbh

            (“Thomson Reuters”) and West Publishing Corp. (“West”) (collectively, “Plaintiffs”) at Kirkland

            & Ellis LLP (“Kirkland”) contacted outside counsel for ROSS Intelligence Inc. (“ROSS”)

            identifying me as one of the two in-house attorneys from Thomson Reuters who would receive

            access to information that ROSS designated as HIGHLY CONFIDENTIAL – ATTORNEYS’

            EYES ONLY (“HC – AEO”) pursuant to the Court’s Protective Order (D.I. 48). I further

            understand that ROSS objected to my ability to access such information, indicating its belief that

            I am involved in competitive decision-making and that disclosure to me could harm ROSS.

                    4.      I submit this declaration in support of Plaintiffs’ request that I be permitted access

            to ROSS’s information designated as HC – AEO. As discussed below, given my role and the

            obligations set forth in the Protective Order, ROSS would not be harmed by such access. In

            particular, I am not involved in the type of competitive decision-making about which ROSS could

            be concerned. This declaration is based on my personal knowledge and is made to the best of my

            knowledge, information, and belief.




                                                              2
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 4 of 26 PageID #: 1264




            I.        ROLE AT THOMSON REUTERS, INCLUDING IN THIS LITIGATION

                      5.    As General Counsel, Innovation and Product, my role is to oversee intellectual

            property litigations like this one and to provide intellectual property legal advice related to

            Thomson Reuters’ products and technology. In this (and my previous) role(s), I have overseen

            more than 15 litigations. I have never been excluded from reviewing highly confidential

            information in any of those cases.

                      6.    In this case, as in others, I am responsible for managing the overall case strategy,

            overseeing and communicating with outside counsel, reviewing pleadings, discovery requests and

            responses, and motion briefing, and participating in the negotiation of any settlement.

                      7.    Thomson Reuters is a large company with more than 25,000 employees. Because

            of this, my role does not encompass all of the legal issues the company may encounter. Moreover,

            although my title is General Counsel, Innovation and Product, that does not mean that I am the

            chief legal officer at Thomson Reuters. Thomas Kim, Chief Legal Officer and Company Secretary

            fills that role. We currently have 56 lawyers on staff as in-house counsel, including 4 individuals

            with the title “General Counsel” who oversee divisions of the broader legal team, allowing each

            attorney and each General Counsel to specialize in a particular practice area.

                      8.    Contrary to ROSS’s belief, I am not involved in competitive decision-making. I

            am never the decision-maker on any competitive or business matters. I do not make decisions

            related to strategy against competitors. I do not make the decision to license any intellectual

            property or to pursue litigation against competitors. I do not make decisions surrounding Thomson

            Reuters’ product designs, development, testing, manufacture, pricing, or marketing of artificial

            intelligence or machine learning products. These decisions are made by other departments and

            people.




                                                             3
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 5 of 26 PageID #: 1265




                    9.      I do not conduct or oversee scientific research or market research. I do not

            participate in patent licensing or patent prosecution.

                    10.     I also do not have the type of position that one would naturally expect to make

            competitive decisions. For example, I am not an officer or a member of the Board of Directors of

            Thomson Reuters or any affiliated company and hold no position in the Company outside of the

            General Counsel’s Office (i.e., the Legal Department). I do not regularly attend or participate in

            board meetings and have only appeared at such meetings maybe once or twice in my entire career

            at Thomson Reuters to provide a legal update.

                    11.     It is true that I provide legal advice that relates in general to projects surrounding

            product development, artificial intelligence, and other forms of technology, and I do advise the

            business on the legal aspects of its mergers and acquisitions activities. That advice, however, is

            purely legal. The advice I give is generally not based on the kind of information where similar or

            corresponding information from a competitor would provide an advantage. In particular, I provide

            advice on the state of the law, evaluate the risks in light of that law, and present options that are

            available to ensure compliance and to mitigate risk. My advice is provided based on my

            understanding of the law’s requirements and limitations, not on any information I may have

            regarding a competitor’s plans for or perspective on any related products. The decision on how to

            proceed in light of this advice is not made by me, as discussed above.


            II.     ROSS WILL NOT BE HARMED FROM DISCLOSURE

                    12.     ROSS will not be harmed if I am able to see information that it designates as HC –

            AEO for a number of reasons.

                    13.     First, as a member of the New York State Bar, I am required to follow the New

            York Rules of Professional Conduct and to otherwise uphold my duties as an officer of the court.




                                                              4
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 6 of 26 PageID #: 1266




            I understand that I may be subject to sanctions should I misuse any HC-AEO information that I

            access during this Litigation.

                    14.         Second, I agree to and am willing to be bound by the terms of the Protective Order

            that has been entered in this case. D.I. 48. Likewise, I will not use ROSS’s confidential or highly

            confidential information for any purpose other than this Litigation, and I will not disclose ROSS’s

            confidential information to anyone, except as set forth in the Protective Order.

                    15.         Third, ROSS already has agreed that I am permitted to review information

            designated as CONFIDENTIAL under the Protective Order. To me, this is a concession that I can

            be trusted with confidential information, making it incongruous to suggest that I cannot be trusted

            with information that ROSS chooses to designate as HC – AEO.

                    16.         Fourth, Thomson Reuters has safeguards in place to prevent inadvertent disclosure

            of ROSS’s HC – AEO information, including:

                         My email account is password protected. It is not accessible to employees who are

                          involved in competitive decision-making;

                         ROSS’s confidential information will be stored in password-protected systems that

                          are not accessible to employees who are involved in competitive decision-making;

                          and

                         Any hard copies of documents that contain confidential information will be kept in a

                          place that is not accessible to employees who are involved in competitive decision-

                          making.

                    17.         Fifth, I already have seen much of the information that ROSS is likely to produce

            in this case. Prior to this lawsuit, West, a Thomson Reuters subsidiary, sued LegalEase Solutions,

            LLC in the District of Minnesota. The case caption for that litigation is West Publishing Corp. v.




                                                                5
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 7 of 26 PageID #: 1267




            LegalEase Solutions, LLC, No. 18 Civ. 01445 (D. Minn.) (the “LegalEase Litigation”). The

            protective order in that case (D.I. 28 in the LegalEase Litigation, attached as Exhibit 1) was

            specifically negotiated to permit in-house counsel at Thomson Reuters, including myself, to access

            both confidential and highly confidential information, including documents that ROSS produced

            under that protective order.

                    18.     Specifically, Paragraph 4(e) of the protective order in the LegalEase Litigation

            provides that “access to any Discovery Material that has been designated ‘Confidential’ shall be

            limited to the below-listed persons,” including “(e) in-house counsel responsible for the Litigation

            on behalf of a party to the Litigation.” Paragraph 5 further provides that disclosure of “Highly

            Confidential” information “shall be limited to the persons designated in Paragraphs 4(a), (b), (c),

            (d), (e), and (g).” Thus “in-house counsel responsible for the Litigation on behalf of a party to the

            Litigation” may similarly view “Highly Confidential” information as well.

                    19.     Although Thomson Reuters was not a party to the LegalEase Litigation, Thomson

            Reuters is the parent of West, which was a party, and West does not have its own legal department

            or separate in-house attorneys from Thomson Reuters. For that reason, counsel for West and

            counsel for LegalEase specifically negotiated the language in the protective order allowing in-

            house counsel “responsible for the Litigation on behalf of a party to the Litigation” to view

            designated documents so that I and members of my team could have access to them. LegalEase

            was aware that I would be responsible for the LegalEase Litigation on behalf of West and that I

            would be permitted to access confidential and highly confidential information. Both parties to the

            protective order understood the language in Paragraph 4(e) to include me.

                    20.     Through the LegalEase Litigation, West learned that ROSS had contracted with

            LegalEase to download copyrighted content from Westlaw and distributed that content to ROSS




                                                             6
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 8 of 26 PageID #: 1268




            for ROSS to use in creating its own legal research product. Thus, in connection with the LegalEase

            Litigation, ROSS was served with a subpoena and produced documents accordingly. Some of the

            documents ROSS produced in the LegalEase Litigation were designated Highly Confidential.

            Because I was the in-house counsel responsible for the LegalEase Litigation on West’s behalf, I

            had the ability to view the documents ROSS produced through the discovery database, which

            included ROSS’s confidential and highly confidential documents, and, in fact, did so. Moreover,

            members of the Thomson Reuters legal team attended depositions designated under the protective

            order, including the deposition of ROSS, so there never was a question that we were accessing this

            information. To my knowledge, ROSS did not pursue excluding in-house counsel from Thomson

            Reuters having access to highly confidential information, although it did inquire about whether the

            protective order would allow non-lawyers, particularly those who might work in Thomson

            Reuters’ artificial intelligence group, to have access.

                    21.     Now that Plaintiffs have sued ROSS for copyright infringement based on similar

            facts, I would expect all of the documents ROSS produced in the LegalEase Litigation to be

            produced again in this case. As I have already seen these documents, ROSS could not be harmed

            if I am provided with the ability to see them again. Moreover, managing the case will be more

            difficult if I am required to ignore the knowledge I previously gained through the LegalEase

            Litigation.

                    22.     Finally, ROSS also will not be harmed if I am able to see its HC – AEO information

            because, upon information and belief, ROSS has shut down operations and is no longer operating

            its legal research platform. On December 11, 2020, ROSS issued an announcement that it decided

            to “shut down operations at ROSS Intelligence” and that “[a]s of January 31, 2021, the ROSS




                                                              7
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
           Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 9 of 26 PageID #: 1269




            platform [would] no longer be available.” A true and correct copy of this announcement is attached

            hereto as Exhibit 2.


            III.    PLAINTIFFS WILL BE PREJUDICED IF I CANNOT FULLY PARTICIPATE IN
                    THIS LITIGATION

                    23.      In contrast to the lack of harm to ROSS, Plaintiffs will be prejudiced if I am unable

            to view ROSS’s HC – AEO information. As discussed above, my role is to be responsible for this

            litigation, which requires meaningful discussions with outside counsel in the strategy and direction

            of this case. If I am not permitted access to the full scope of discovery, my ability to fulfill that

            role will be significantly limited. For example, on July 2, 2021, ROSS served its Response to

            Plaintiffs’ First Set of Interrogatories (the “Response”) and designated the entirety of its Response

            as HC – AEO. This prevented me from being able to view any aspect of ROSS’s Response, even

            if there were portions that did not contain “extremely sensitive” information, such as “trade secrets

            or other competitively sensitive business or financial information,” as defined in the Protective

            Order. D.I. 48, at 4.

                    24.      After Kirkland raised this issue with ROSS’s counsel, ROSS subsequently de-

            designated portions of its responses.        Plaintiffs are concerned that ROSS will continue to

            overdesignate the information it produces in this Litigation, even if such designation is not

            warranted. Having the ability to view information that ROSS has designated as HC – AEO will

            ensure that I am able to continue effectively coordinating this case, even if ROSS continues to

            overdesignate.

                    25.      I have worked for Thomson Reuters for significantly longer than any other in-house

            counsel involved in this case, and as such, I have historical knowledge and context relating to this

            case that is not easily transferred to another member or my team or outside counsel. As the senior

            member of the team, I will be responsible for assessing the strengths and weaknesses of the case



                                                               8
DocuSign Envelope ID: AA4C4F9F-CB34-4EF2-BA4E-CFC68D8503BC
          Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 10 of 26 PageID #: 1270




            and directing outside counsel accordingly. Those decisions are in my hands, and can only be made

            effectively if I am privy to all relevant information.




            I declare under the penalty of perjury that the foregoing is true and correct.



            Executed on this 1st day of September, 2021.



                                                                          Carolyn Blankenship, Esq.




                                                              9
Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 11 of 26 PageID #: 1271




                    EXHIBIT 1
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  12 of Page
                                                     09/28/18   26 PageID  #: 1272
                                                                     1 of 10



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 ----------------------------------                  x
                                                     :
 WEST PUBLISHING CORPORATION,
                                                     :
              Plaintiff / Counterclaim-Defendant,
                                                     :       Civ No. 18-CV-01445 (DSD/ECW)
                v.
                                                     :
 LEGALEASE SOLUTIONS, LLC,
                                                     :
              Defendant / Counterclaim-Plaintiff.
                                                     :
 ----------------------------------                  x


                                     PROTECTIVE ORDER

        Plaintiff and Counterclaim-Defendant, West Publishing Corporation and Defendant, and

 Counterclaim-Plaintiff, LegalEase Solutions, LLC, hereby stipulate and request that the Court

 enter a confidentiality and protective order under Fed. R. Civ. P. 26(c) as follows:

        1.      As used in this Protective Order, these terms have the following meanings:

             a. “Attorneys” means counsel of record in the Litigation;

             b. “Confidential” Discovery Material, as defined below, is designated pursuant to

                Paragraphs 2-3;

             c. “Highly Confidential” Discovery Materials is the subset of “Confidential”

                Discovery Material designated pursuant to Paragraph 6;

             d. “Discovery Material” shall include all materials and information within the scope

                of Fed. R. Civ. P. 34, as well as all documents, pleadings, responses to discovery

                requests, deposition testimony and transcripts, trial testimony and transcripts, and

                all other material or information produced or provided in the course of this
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  13 of Page
                                                     09/28/18   26 PageID  #: 1273
                                                                     2 of 10




                Litigation by any party to the Litigation, witness, or non-party, including, but not

                limited to, all copies, all extracts thereof, and all information contained therein or

                derived or derivable therefrom;

             e. “Litigation” means the above-captioned civil action currently pending in the

                United States District Court for the District of Minnesota, Civ. A. No. 18-CV-

                01445 (DSD/ECW).

             f. “Written Assurance” means an executed document in the form attached as

                Exhibit A;

        2.      Any party or non-party to this Litigation may designate Discovery Material as

 “Confidential” so long as the party or non-party reasonably believes, in good faith, the Discovery

 Material to be designated is confidential or proprietary business information, technical

 information, trade secrets, confidential commercial or financial information (including financial

 plans and records, customer information, vendor information, business and employment

 contracts) or competitive information. The designation of a document as “Confidential” shall

 constitute a representation that such document has been reviewed by an attorney for the

 designating party and that there is a valid, good faith basis for such designation.

        3.      A designating party shall designate documents “Confidential” by marking each

 page thereof with the word “CONFIDENTIAL.”               A designating party shall designate its

 electronic data as “Confidential” by affixing a stamp with the words “CONFIDENTIAL” on the

 medium (including, but not limited to, tapes and CDs) on which the electronic data is stored

 before copies are delivered to the receiving party, and/or by including the word

 “CONFIDENTIAL” in the file name.




                                                   2
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  14 of Page
                                                     09/28/18   26 PageID  #: 1274
                                                                     3 of 10




        4.      Except with the prior written consent of the designating party or upon Order of

 the Court, access to any Discovery Material that has been designated “Confidential” shall be

 limited to the below-listed persons (“Qualified Persons”):

                (a)     the Court and its officers;

                (b)     Counsel of record in the Litigation and their law firm associates, legal

 assistants, and stenographic and clerical employees;

                (c)     persons shown on the face of the document to have authored or received

 it;

                (d)     court reporters retained to transcribe testimony;

                (e)     in-house counsel responsible for the Litigation on behalf of a party to the

 Litigation;

                (f)     The parties’ non-attorney representatives directly responsible for the

 oversight of this Litigation on behalf of that party; and

                (g)     Third-parties (i.e., persons not currently or formerly employed by,

 consulting with, or otherwise associated with any party) who are expressly retained to assist

 counsel of record in the Litigation in the prosecution, defense, settlement or other disposition of

 this Litigation, to furnish technical or expert services in connection with this Litigation and/or to

 give testimony in this Litigation.

        5.      The parties shall have the right to further designate Discovery Material or portions

 of Discovery Material as “Highly Confidential.” Disclosure of such information shall be limited

 to the persons designated in Paragraphs 4(a), (b), (c), (d), (e), and (g).

        6.      A designating party shall designate documents “Highly Confidential” by marking

 each page thereof with the word “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES


                                                      3
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  15 of Page
                                                     09/28/18   26 PageID  #: 1275
                                                                     4 of 10




 ONLY.” A designating party shall designate its electronic data as “Highly Confidential” by

 affixing a stamp with the words “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES

 ONLY” on the medium (including, but not limited to, tapes and CDs) on which the electronic

 data is stored before copies are delivered to the receiving party, and/or by including the word

 “HIGHLY CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” in the file name.

        7.      All Confidential and Highly Confidential Discovery Material, along with the

 information contained therein, shall be used solely for purposes of this Litigation, or for a related

 Litigation, and any such Confidential or Highly Confidential Discovery Material, or its contents,

 shall not be, directly or indirectly, transferred, disclosed, or communicated in any way to any

 person other than those specified in Paragraph 4 and as provided for in Paragraph 5 or otherwise

 by Court order.

        8.      Third parties producing documents in the course of this Litigation may also

 designate documents as “Confidential” or “Highly Confidential,” subject to the same protections

 and constraints as the parties to the Litigation. A copy of the Protective Order shall be served

 along with any subpoena served in connection with this Litigation.

        9.      Each person designated under Paragraph 4(g) to receive “Confidential” or

 “Highly Confidential” information shall execute a “Written Assurance” in the form attached as

 Exhibit A. Prior to disclosing any “Confidential” or “Highly Confidential” material to any

 Qualified Person designated under Paragraph 4(g), counsel for the Party making the disclosure

 shall: (i) ensure that a copy of this Protective Order has been provided to such Qualified Person;

 and (ii) obtain from such Qualified Person a signed Written Assurance, which Written Assurance

 shall be retained by the Party disclosing the Confidential Material.




                                                  4
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  16 of Page
                                                     09/28/18   26 PageID  #: 1276
                                                                     5 of 10




        10.     All depositions, portions of depositions, transcripts of such depositions, and any

 related exhibits taken in this Litigation may be designated “Confidential” or “Highly

 Confidential” and thereby obtain the protections accorded other “Confidential” or “Highly

 Confidential” Discovery Material. Confidentiality designations for depositions shall be made

 either on the record by counsel for the Party or witness producing such information; or by written

 notice to the other party within ten (10) days of receipt of the final transcript. Unless otherwise

 agreed, depositions shall be treated as “Highly Confidential” during the 10-day period following

 receipt of the final transcript. The deposition of any witness (or any portion of such deposition)

 that encompasses Highly Confidential or Confidential information shall be taken only in the

 presence of persons who are qualified to have access to such information. One or both of the

 following legends shall be placed on the transcript and each copy of the transcript containing

 such Confidential or Highly Confidential Discovery Material: “CONTAINS CONFIDENTIAL

 INFORMATION” or “CONTAINS HIGHLY CONFIDENTIAL INFORMATION.” If all or

 part of a videotaped deposition is designated as Confidential or Highly Confidential, the

 videocassette disk, drive, or other storage device, and digital file name, shall be labeled with one

 or both of such legends.

        11.     The inadvertent or unintentional disclosure of Confidential or Highly Confidential

 Discovery Material that should have been designated as such, regardless of whether the

 information, document or thing was so designated at the time of disclosure, shall not be deemed

 a waiver in whole or in part of a party’s or non-party’s claim of confidentiality, either as to the

 specific information, document or thing disclosed or as to any other material or information

 concerning the same or related subject matter. Any party or non-party who inadvertently fails to

 identify documents as “Confidential” or “Highly Confidential” shall have fourteen (14) days


                                                  5
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  17 of Page
                                                     09/28/18   26 PageID  #: 1277
                                                                     6 of 10




 from the discovery of its oversight to correct its failure. Such failure shall be corrected by

 providing written notice of the error and substituted copies of the inadvertently produced

 documents. Any party receiving such inadvertently unmarked documents shall make reasonable

 efforts to retrieve documents distributed to persons not entitled to receive documents with the

 corrected designation.

        12.     When the inadvertent or mistaken disclosure of any information, document or

 thing protected by privilege, the work-product immunity, or other applicable legal protection, is

 discovered by the producing party and brought to the attention of the receiving party, the

 receiving party’s treatment of such material shall be in accordance with this Stipulated Protective

 Order and Fed. R. Civ. P. 26(b)(5)(B).        Such inadvertent or mistaken disclosure of such

 information, document or thing shall not by itself constitute a waiver by the producing party of

 any claims of privilege, work-product immunity, or other applicable legal protection. However,

 nothing herein restricts the right of the receiving party to challenge the designating party’s claim

 of privilege if appropriate after receiving notice of the inadvertent or mistaken disclosure. Any

 party who inadvertently discloses documents that are privileged or otherwise immune from

 discovery shall, promptly upon discovery of such inadvertent disclosure, so advise the receiving

 party and request that the documents be returned.         The receiving party shall return such

 inadvertently produced documents, including all copies, within five (5) days of receiving such a

 written request. The party returning such inadvertently produced documents may thereafter seek

 re-production of any such documents pursuant to applicable law.

        13.     Any party may request a change in the designation of any information designated

 “Confidential” and/or “Highly Confidential.” If the requested change in designation is not

 agreed to, the party seeking the change may move the Court for appropriate relief, providing


                                                  6
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  18 of Page
                                                     09/28/18   26 PageID  #: 1278
                                                                     7 of 10




 notice to any third party whose designation of produced documents as “Confidential” and/or

 “Highly Confidential” in the Litigation may be affected. The party asserting that the material is

 Confidential or Highly Confidential shall have the burden of proving that the information in

 question is within the scope of protection afforded by this Protective Order. Pending the Court’s

 determination, the Discovery Material at issue shall continue to be treated as “Confidential” or

 “Highly Confidential” as appropriate.

        14.     Within sixty (60) days of the termination of this Litigation, including any appeals,

 each party shall either destroy or return to the opposing party all documents designated by the

 opposing party as “Confidential” and “Highly Confidential” and all copies of such documents,

 and shall destroy all extracts and/or data taken from such documents. Each party shall provide a

 certification as to such return or destruction within the 60-day period. Attorneys shall be entitled

 to retain, however, a set of all documents filed with the Court, all deposition transcripts and

 deposition exhibits, and all correspondence generated in connection with this Litigation.

        15.     Any party may apply to the Court for a modification of the Protective Order, and

 nothing in the Protective Order shall be construed to prevent a party from seeking such further

 provisions enhancing or limiting confidentiality as may be appropriate.

        16.     No Litigation taken in accordance with the Protective Order shall be construed as

 a waiver of any claim or defense in the Litigation or of any position as to discoverability or

 admissibility of evidence.

        17.     Nothing in this Confidentiality Order shall be deemed or construed to create any

 presumption that any document or information designated by a Party as “Confidential

 Information” or “Highly Confidential Information” is in fact confidential or proprietary, or

 otherwise protected by law.


                                                  7
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  19 of Page
                                                     09/28/18   26 PageID  #: 1279
                                                                     8 of 10




          18.       A Party’s compliance or failure to comply with the terms of this Stipulated

 Protective Order shall not operate as an admission that any particular document is or is not (a)

 Confidential, (b) Highly Confidential, (c) privileged, or (d) admissible in evidence at trial.

          19.       The obligations imposed by the Protective Order shall survive the termination of

 this Litigation.

          20.       In the event that any Party subject to this Protective Order receives a subpoena,

 discovery request outside of this Litigation, or other process or order (each, a “Request”) seeking

 the production of “Confidential” or “Highly Confidential” Discovery Material belonging to a

 Party other than the Party receiving the Request, the recipient of the Request (the “Requested

 Party”) shall promptly: (i) advise the person issuing the Request that the Discovery Material

 being requested is subject to this Protective Order; and (ii) notify counsel for the designating

 party in writing of such Request within forty-eight (48) hours of receiving the Request and

 furnish them with copies of the Request and any other documents served in connection

 therewith. The designating party shall have at least five (5) business days from receiving a copy

 of the Request to file a motion to quash or otherwise object to the Request. If production of

 Discovery Material is required prior to the expiration of this five-day period, the Requested Party

 shall move for a protective order (or other like relief) on the grounds that the requested material

 has been designated as “Confidential” or “Highly Confidential” pursuant to this Protective

 Order.

          21.       This Confidentiality Order is binding on all Parties and on all non-parties who

 have been served with a copy of this Confidentiality Order and who either produce or receive

 Discovery Material designated “Confidential” or “Highly Confidential,” or information




                                                    8
Case 1:20-cv-00613-LPS Document 63-1
     CASE 0:18-cv-01445-DSD-ECW      Filed 09/01/21
                                  Document  28 FiledPage  20 of Page
                                                     09/28/18   26 PageID  #: 1280
                                                                     9 of 10




 therefrom or derived or derivable therefrom, and shall remain in force and effect until modified,

 superseded, or terminated by consent of the Parties or by Order of the Court.




 Dated: September 28, 2018                SO ORDERED:


                                          s/Elizabeth Cowan Wright
                                          Elizabeth Cowan Wright
                                          United States Magistrate Judge
                                          District of Minnesota




                                                 9
Case CASE
     1:20-cv-00613-LPS   Document 63-1
           0:18-cv-01445-DSD-ECW       Filed 09/01/21
                                    Document  28 Filed Page 21 ofPage
                                                       09/28/18  26 PageID  #: 1281
                                                                      10 of 10




                                         EXHIBIT A
                                     WRITTEN ASSURANCE

        _____________________ declares that:

       I reside at _________________________ in the city of ________________ , county of
 _______________ , state of ________________________ ;

       I am currently employed by ___________________ located at
 ___________________and my current job title is __________________________.

         I have read and understand the terms of the Protective Order in West Publishing Corp. v.
 LegalEase Soutions, LLC, Case No. 18-CV-01445 (DSD/ECW), pending in the United States
 District Court of Minnesota, and I understand that access to information designated as
 “Confidential” or “Highly Confidential” may be provided to me and that such access is pursuant
 to the Protective Order’s terms, conditions, and restrictions. I agree to comply with and be
 bound by the provisions of the Protective Order.

        I shall not divulge any documents, or copies of documents, designated “Confidential” or
 “Highly Confidential” obtained pursuant to the Protective Order, or the contents of such
 documents, to any person other than those specifically authorized by the Protective Order. I shall
 not copy or use such documents except for the purposes of this Litigation and pursuant to the
 terms of the Protective Order.

         As soon as practical, but no later than 30 days after final termination of this Litigation, I
 shall return to the attorney from whom I have received them any documents in my possession
 designated “Confidential” or “Highly Confidential”, and all copies, excerpts, summaries, notes,
 digests, abstracts, and indices relating to such documents.

        I declare under penalty of perjury that the foregoing is true and correct.


 __________________________                             _________________________________
 Date                                                   Signature


                                                        ________________________________
                                                        Printed Name




                                                   10
Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 22 of 26 PageID #: 1282




                    EXHIBIT 2
8/5/2021   Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 23 of 26 PageID #: 1283




https://blog.rossintelligence.com/post/announcement                                           1/4
8/5/2021   Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 24 of 26 PageID #: 1284




https://blog.rossintelligence.com/post/announcement                                           2/4
8/5/2021   Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 25 of 26 PageID #: 1285




https://blog.rossintelligence.com/post/announcement                                           3/4
8/5/2021   Case 1:20-cv-00613-LPS Document 63-1 Filed 09/01/21 Page 26 of 26 PageID #: 1286




https://blog.rossintelligence.com/post/announcement                                           4/4
